        Case 1:19-cr-00488-RM Document 1 Filed 11/02/19 USDC Colorado Page 1 of 1




                                    81,7('67$7(6',675,&7&2857
                                                             IRUWKH
                                                    District of Colorado
                                              BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                    5,&+$5' +2/=(5
                                                                        &DVH1R 19-mj-00246-NYW




                        'HIHQGDQW V


                                              &5,0,1$/&203/$,17
        ,DPWKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI              1RYHPEHU                 LQWKHFRXQW\RI               3XHEOR          LQWKH
    6WDWH DQG         'LVWULFWRI         &RORUDGR          WKHGHIHQGDQW V YLRODWHG

          &RGH6HFWLRQ                                                    2IIHQVH'HVFULSWLRQ
7LWOH  86&   D  DQG              $WWHPSWLQJ WR REVWUXFW UHOLJLRXV H[HUFLVH E\ IRUFH XVLQJ H[SORVLYHV DQG ILUH
 G 




        7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
        6HH $IILGDYLW DWWDFKHG KHUHWR DQG KHUHE\ LQFRUSRUDWHG E\ UHIHUHQFH




        ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
        u

                                                                                            V -RKQ : 6PLWK
                                                                                           &RPSODLQDQW¶VVLJQDWXUH

                                                                                     -RKQ : 6PLWK 6SHFLDO $JHQW
                                                                                            3ULQWHGQDPHDQGWLWOH

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFHVXEPLWWHGDWWHVWHGWRDQGDFNQRZOHGJHGE\UHOLDEOHHOHFWURQLFPHDQV
                                                   ;                           DQGDFNQRZOHGJHGE\\UHOLDEOH


'DWH    02August 25, 2012
            Nov 2019
                                                                                            -XGJH¶VVLJQDWXUH
                                                                                    NinaY.Wang
&LW\DQGVWDWH                     'HQYHU &RORUDGR                                UnitedStatesMagistrateJudge
                                                                                            3ULQWHGQDPHDQGWLWOH
